﻿Sir, I should like to congratulate you on your election to the presidency of the General Assembly. I am particularly happy to do so because you represent a friendly country and have both the will and the ability to continue the highly valued work of your predecessor at an important juncture in international affairs.
I should also have wished to see here, beside me, someone whom so many of you will remember as a friend and firm supporter of the work of the United Nations, Ambassador Migliuolo, who passed away the other day. I think of him with deep sorrow and affection, recalling his dedicated commitment, both personal and professional. The countries of the European Community have broadly similar views on the main foreign policy issues. As these views have already been expressed by France, there is no need for me to reiterate Italy's position. Instead, I should like to voice my concern that our countries should fully appreciate the international Ganges currently taking place and draw the proper conclusions. Indeed, in the next few years we shall be required increasingly to choose between two policies or approaches. One I would call "integration" and the other "disintegration". Choice of the former course would mean a policy of co-operation, co-ordination and the progressive transfer of national sovereignty, while the latter choice would tend to aggravate conflicts and tensions, inhibit dialogue and weaken the impact of the major international organizations. Our future depends on our ability, through integration, to reconstruct the one world glimpsed as no more than a brief illusion in the immediate post-war period.
Prom this very rostrum President Gorbachev announced last December that the Soviet State had abandoned its philosophy of distinctiveness, dating from its inception, in favour of the idea of interdependence, which is a prerequisite for any form of integration.
The Western countries belonging to the European Community and the Atlantic Alliance responded promptly to this long-awaited change of course. The results are now apparent to all. Countries from opposite - although no longer actively antagonistic - blocs are meeting in Vienna to reduce the size of their conventional arsenals. The Atlantic Alliance is sending out new signals calling for the gradual substitution of political confrontation for military confrontation. The industrial democracies are making a concerted effort to assist the Eastern countries in their difficult transition to pluralism and a market economy.
In North-South relations, too, the climate of sterile debates, ideological recriminations and illusions of self-sufficiency is slowly dissipating. We are pleased to see that the principle of integration has prevailed in the Final Document of the Non-Aligned Conference held at Belgrade. With the increasing renunciation of the use of force in international relations, the search for areas of complementarities and convergence is intensifying. We are emerging from a period of appallingly destructive and tragically pointless wars. Wars can no longer be won, as we have seen in the conflict between Iran and Iraq, which even now has not yet ended in a true and lasting peace. For one generation, at least, the memory of this senseless slaughter will be a further incentive for compromise. On the other hand, the increasing uselessness of military strength for purposes of prestige and domination has helped to start a promising trend towards growing cooperation among peoples. This will determine the success of the important negotiations on disarmament ranging from talks between the major Powers on the reduction of nuclear weapons to multilateral discussions on the total elimination of chemical weapons and on drastic cuts in offensive capabilities also in the field of conventional weapons. The substantial progress made in the latest US-USSR talks shows the validity of the goals which are also being pursued by Italy in Vienna and Geneva, where we expect conclusive results in the course of the next few months. The significant proposals announced to the Assembly by President Bush will help in this direction.
Integration is achieved through the exercise of freedom, democracy and pluralism - in essence, the rights first codified at the international level by the United Nations. Freedom, complementarity and solidarity must be the guiding principles of a new coexistence. Since the meeting in Vienna of the Conference on Security and Co-operation in Europe, it is harder to evade the obligation to respect fundamental freedoms by invoking national sovereignty, for verification measures are being perfected just as much in this area as in weapons control. Respect for human rights, among other considerations, makes the continued existence of such punishments as the death penalty unacceptable in our view. Italy is actively involved in efforts to facilitate the approval of the Second Optional Protocol on the abolition of the death penalty. Similarly, we feel it would be most appropriate to agree to a moratorium on the execution of death sentences already passed or of those pronounced during the next three years. Italy would also like to see the adoption of the international convention on the rights of the child.

The logic of integration is negated when countries import technology while ignoring the fact that economic progress and democracy are two sides of the same coin. And then there are cases where, on the pretext of alleged racial differences, unnatural segregation measures are imposed, and human beings are denied full recognition of their dignity, even though some changes in the right direction can be discerned, for example, in South Africa. In the Arab-Israeli conflict, each of the contending parties may be tempted to resolve the issue by disregarding the other side and its rights, so that the growing toll of bloodshed and violence could set back any hopes of peace for years and generations, whereas it is only through dialogue that Manichaean opposing views can be set aside. The latest proposals of President Mubarak have our full support, as they open up prospects for the future which, as they are not of unlimited duration, must be promptly utilized. We are dismayed at the danger of disintegration facing Lebanon, where the tangled web of animosities and extraneous involvements has thus far prevented the achievement of the necessary conditions for the restoration of order and justice. Unfortunately, in the Horn of Africa, Cyprus, Central America, Afghanistan and Cambodia, a general peace settlement remains an unattained objective, although to differing degrees.
Integration, in short, is lacking wherever there is a temptation to engage in protectionism and an unawareness of the fact that economic growth phenomena are inevitably interlinked, and that our general well-being will be substantially influenced, in years to come, by the way in which they interact. Integration must be sought gradually and pragmatically wherever and whenever it can be accomplished by suitable means. This is also the reason why Italy welcomes, promotes and supports regional groupings - the existing ones to which it belongs, and those still at the embryonic stage, yet full of promise, which we see emerging on all sides, including the other side of the Mediterranean Sea. The new trend towards forming regional associations, on a direct and immediate basis, without jeopardizing the equilibrium of States belonging to different international groups, should be welcomed. On our continent the formation of national States has partly submerged regional realities, but these will have to utilize Europe, and not just the Europe of the Community, as a space in which to regain their identity and ethnic and cultural diversity, without encouraging desegregation.
Public opinion in the Western countries perceives those ills that cross national boundaries - such as organized crime, drug trafficking, the spread of major infectious diseases and the destruction of the environment - as a threat to survival. Responsibility for co-ordinating action to combat evils that could affect the entire world lies primarily with the international organizations. The survival of our planet therefore calls for the strengthening of our multilateral institutions, for they help us to rid ourselves of ambitions and fears, to reorient our perception of danger and to decide on the reallocation of resources, which is especially important when we consider the amounts wasted on the arms race. As Lester Brown said, -To persist in investing in military security while ignoring social, economic and environmental needs is tantamount to destroying a. house in order to build a surrounding wall."
The deterioration of the environment is a problem that transcends ideologies and differences in political systems. It is not just a specific consequence of an obsession with profits, but is also found where public opinion exerts insufficient influence and where technological backwardness damages nature in ways that have yet to be fully explored. The five warmest years of the century all occurred in this decade, and the Earth could not withstand the pressure that would result from extending traditional development to the two thirds of mankind that have not yet experienced it. All too often the impulse to destroy arises for the guest for immediate gains, possibly to meet schemed dates for the repayment of debts. The wealthier countries must sometimes choose between recovering a credit and giving up a vital dose of oxygen.
What can be done in a world that is changing so rapidly before our very eyes? Western Europe must continue its progress towards a new supranational identity. Many things depend, both within and outside our continent, on the success or failure of this revolutionary project. The success of this integration and of its extension to the Eastern countries in Europe will be crucial to the restoration of Europe's centrality after a long partial eclipse. The European Community is the result of a generous impulse to project well-being beyond national boundaries. It would not be true to its origins if it retreated into its shell to become a fortress of privilege, and if growth in its internal cohesion were accompanied by a distancing between the Twelve and the surging world. The European community, must make an effort, in the years to come, to identify new forms of cooperation including institutional co-operation, with countries that are too similar not to wish to join or, if dissimilar, too dependent not to want at least to be associated. It can avail itself of the means prided by article 238 of the Treaty of Rome, which seems to me to be particularly helpful for the extension of the co-operation effort to two regions. Central Europe and the southern shores of the Mediterranean.  Central Europe is the ideal place for the formation of political, economic and cultural ties in such a way as to smooth the path of continental integration and avoid any sudden changes too traumatic for a world in need of gradualism after the divisions of the past.
During this month of September, with its bitter anniversaries for Europe, it is significant that in Poland and Hungary, an omnipresent totalitarian power structure, in existence until just recently, should progressively make way for alternative methods of government based on Parliaments and the popular vote. The industrial democracies must give concrete proof of their readiness to contribute to the economic costs of this transition, even though there are other, even needier, cases elsewhere in the world deserving of their support. For its part, my country wishes to promote in Middle Europe a special co-operation effort between Italy, Yugoslavia, Austria and Hungary.
Nor can the European Community turn a blind  eye to its southern borders, where a gathering wave of malaise is threatening its less well endowed neighbours. By the end of this century the population on the southern shores of the Mediterranean sea win have increased by 60 million. If the Mediterranean is not to become an area of permanent instability. Europe and the African countries win have jointly to tackle the problems of trade, investment and immigration, with a view also to promoting sufficient development to root labour forces in their country of origin. We shall a11 have collectively to consider Europe's capacity to absorb poor and vulnerable foreign population, groups, to ensure that they do not end up facing a new marginalisation in our countries. Italy is already studying this question at the national level. It would be tragic to succumb to inertia in the face of the drug scourge. A long, hard war lies ahead, and the outcome is uncertain, we are fighting a faceless adversary, without uniform or frontiers, feeding a silent subterranean river of death.
We must study the circuits of international finance and reconstruct the routes used to recycle the proceeds from drugs, which now exceed earnings from the sale of weapons, and we must create an international legal arena in which the judiciary and the police can operate as they would in a single country. These objectives are laid down in the United Nations Convention of December 1988. which must enter into force without delay and be implemented in full.
In the meantime, we must help countries like Colombia, which, in order to uproot structures that threaten their sovereignty, have courageously decided to break the pattern of silence and complicity. Italy therefore undertakes to support the plan for a war on drugs, put forward recently by Prime Minister Manley of Jamaica. The plan provides not only for a series of measures in such areas as information, development and rehabilitation but for the creation, under United Nations auspices, of a multinational strike force to take action against drug trafficking organizations. It will also be necessary, of course, to remove the roots of the evil by providing farmers, particularly in Latin America, with the means of planting alternative crops. This applies particularly to Bolivia, Peru and Colombia. Italy is redirecting its own development co-operation, to which it is devoting increasing resources, in the light of the new forces threatening international public order. However, we feel that the resources of the United Nations in this field should be strengthened as well.
If human beings are not to be overwhelmed by the destructive forces of nature, we must be mindful of Bacon's maxim "Nature is not governed except by obeying her", it is hard to follow this injunction after decades and even centuries of disobedience. But it would be unforgivable if environmental concerns were allowed to widen the gulf separating South and North. The Western countries, which have enjoyed the greatest production success in history, are calling for environmental measures without overlooking their own serious flaws. Nor are they unaware of the fears of the poorer countries concerning the impact of environmental measures on the pace of their own development, on their still elementary infrastructural levels and on the growth of consumption, if not their very survival.
Here, too, the logic of integration must be made to prevail by the joint elaboration of a code of conduct, possibly through an international authority responsible for drawing up and implementing a new law of the environment, an initiative already planned by the European community. Nowadays it is more necessary than ever to envisage the legal definition of a new kind of crime - crime against the natural environment. Italy is organizing an international forum on the international legal aspects of the environment to be held in Siena next spring. This. we hope, will help to make the world conference on the environment and development, to he held In 1992. a success and not an occasion for new disagreements. On the question of the environment. Italy particularly wishes to foster co-operation between the Mediterranean countries, under the relevant existing plan of action, and it is also planning with Yugoslavia a commons strategy for the Adriatic. No development is possible without eliminating, or at least reducing, indebtedness - an evil which overshadows so many economies and which in Latin America threatens to reactivate the recurring cycle of fragile democracies followed by harsh military dictatorships.
The Brady plan represents a political turning-point, but we must go further and reverse the unnatural flow of resources still -pouring into the richer nations from the poor countries. This flow amounted to 343 billion last year alone. Recent progress from mere debt management to debt reduction was made possible by various case-by case solutions. The conclusion of negotiations between certain countries and creditor banks confirms the merits of this strategy when reinforced by contributions from the financial institutions, whose resources must be increased to equip them for their new role.
Italy intends to show the consistency of its policy by taking a further step to help the poorest nations. It will immediately waive repayment of development loans amounting to some 32 billion and will in future conduct its co-operation with those com tries exclusively by means of grants. The problem of indebtedness must be dealt with in the framework of more active participation by the developing cowries in trade, especially as we are preparing, in the Uruguay Bound, to redesign structures for the exchange not only of goods, but also of investments, services and technology, to ensure that the poorest countries play a meaningful role in the International economy. with regard to the General Agreement on Tariffs and Trade, we feel that institutional strengthening is necessary to give the organization a political dimension and enable all to participate in a multilateral trade system, following modalities that take account of different situations and levels of development. 
On the more general problem of development, I feel that the time is ripe for an exercise in reflection at the highest level, in the light of the many new developments of this decade. Further consideration should be given to a new North-South meeting, adequately structured and prepared, to initiate the political dialogue eagerly awaited by the emerging countries, on a realistic and constructive basis.  The new world is not just around the corner, but if we want to start building it today we must make the United Nations the chief instrument of global integration. The Organization enables us to develop a diplomacy for the prevention and settlement of political disputes as well as a common strategy for development. It must be reinforced both as an irreplaceable channel for mediation and as a valuable means of safeguarding agreements reached. With their ever-increasing commitments, the peace-keeping forces must be strengthened, not only by securing wider participation, but also by improving the machinery for the recruitment and employment of troops.
Particularly out of place in a world moving towards gradual integration are, in our opinion, such resolutions - adopted in a different climate - as the one equating Zionism with racism, we believe that that resolution should be rescinded. In United Nations bodies the influence of the southern hemisphere is sometimes felt, while in the financial institutions the counsels of the affluent world prevail, not without excessive resentment in the one case and excessive selfishness in the other. United Nations bodies would be better balanced if the Soviet Union were able to participate in international economic institutions. Also with this in view, the Western industrialized nations are contributing to reforms in that country to facilitate such participation. We also feel that an intensive dialogue in the framework of the Organization for Economic Co-operation and Development would help the Eastern countries towards a better understanding of the need for their progressive involvement in multilateral co-ordination.
An improved balance in the structures designed with such foresight just after the Second World War will enable the United Nations to perform its role as the prime mover in international integration. Perhaps the time has also come to reappraise the relevance of existing decision-making mechanisms, including voting procedures, to new conditions and responsibilities. The problems confronting us are too complex for us to believe any longer in miraculous solutions and instant formulas. Only a partial, persevering and gradual effort inspired by the principles I have only briefly outlined can ensure that our countries, in full awareness of the tasks awaiting them, have both the courage needed at this point in history to shoulder them fully and the ability to accomplish them.
